51 F.3d 284
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Jonathan Kenyatta WILLIAMS, Defendant-Appellant.
No. 94-50354.
United States Court of Appeals, Ninth Circuit.
Submitted March 21, 1995.*Decided March 29, 1995.

Before:  SNEED, POOLE, and BRUNETTI, Circuit Judges.


1
MEMORANDUM**


2
Jonathan Kenyatta Williams appeals his sentence under the Sentencing Guidelines imposed following his guilty plea to unarmed bank robbery, in violation of 18 U.S.C. Sec. 2113(a).  Williams' counsel has filed a brief asserting that Williams has no nonfrivolous issues on appeal and has requested permission to withdraw pursuant to Anders v. California, 386 U.S. 738 (1967).  Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83 (1988), discloses no nonfrivolous issues for review.


3
Accordingly, counsel's motion to withdraw is GRANTED and the district court's judgment is


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3